Third District Court of Appeal
                               State of Florida

                          Opinion filed May 26, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1824
                       Lower Tribunal No. 18-22362
                          ________________


                               José Yeyille,
                                  Appellant,

                                       vs.

                  Armandina Acosta-Leon, et al.,
                                 Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Antonio
Arzola, Judge.

     José Yeyille, in proper person.

     Walter J. Harvey, Miami-Dade County School Board Attorney, and Luis
M. Garcia, Deputy School Board Attorney, for appellees.


Before EMAS, C.J., and SCALES and GORDO, JJ.

     PER CURIAM.

     Affirmed.